—Appeal from a judgment of Supreme Court, Erie County (Tills, J.), entered March 26, 1999, convicting defendant after a nonjury trial of, inter alia, criminal mischief in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a bench trial of criminal trespass in the second degree (Penal Law § 140.15), criminal mischief in the second *870degree (Penal Law § 145.10) and resisting arrest (Penal Law § 205.30). Defendant was sentenced as a second felony offender to concurrent terms of incarceration, the greatest of which is 3V2 to 7 years. Defendant contends that the evidence is legally insufficient to support the conviction of criminal mischief because the People failed to establish that the victim sustained damages in excess of $1,500. We agree with defendant that Supreme Court erred in admitting receipts and an insurance check payable to the victim in evidence in the absence of a proper foundation for those business records (see, People v Michallow, 201 AD2d 915, 916-917, lv denied 83 NY2d 874). We conclude, however, that the error is harmless. Contrary to defendant’s contention, the testimony of the victim established that the cost of repairing her property exceeded $1,500 (see, People v Brown, 177 AD2d 942, lv denied 79 NY2d 944; see also, People v Woodard, 148 AD2d 997, 997-998, lv denied 74 NY2d 749; cf., People v Hoppe, 184 AD2d 582). The sentence is neither unduly harsh nor severe. Present — Pine, J.P., Scudder, Kehoe, Burns and Gorski, JJ.